459 F.2d 480
UNITED STATES of America, Appellee,v.Hal E. PATCHIN, Appellant.
No. 71-2089.
United States Court of Appeals,Fourth Circuit.
April 19, 1972.

James R. Bryant, III, Charlotte, N. C., on brief, for appellant.
Keith S. Snyder, U. S. Atty., and Bruce B. Briggs, Asst. U. S. Atty., on brief, for appellee.
Before HAYNSWORTH, Chief Judge, and SOBELOFF and BOREMAN, Senior Circuit Judges.
PER CURIAM:


1
Appellant was found guilty by a jury of the interstate transportation of a stolen vehicle in violation of 18 U.S.C. Sec. 2312 and was sentenced to 42 months' imprisonment.  His sole contention on this appeal is that the trial judge interjected his own comments and questions into the examination of various witnesses in such a way as to "abandon his position as a disinterested judge" and give the jury the impression he was "an advocate in the government's behalf."


2
Central to appellant's case is a rhetorical question by the trial judge.  In response to the defendant's assertion that his statement previously given to the F.B.I. was a lie because given early in the morning when he was drowsy, while his trial statement, on the other hand, was truthful, the Judge said "You mean by that you lie early and speak the truth late, is that right?"  This is the basis of the instant appeal.  We find the Judge's question in the circumstances natural and proper.  The appeal is devoid of substance.


3
Affirmed.